DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated March 24, 2021.  Currently, claims 1-9 are pending in the application.

Claim Interpretation
Regarding claim 7:  The claim has not been interpreted under 35 USC 112(f) because it does not appear to invoke this.  The claim has been examined under a broad interpretation of “half funicular arched truss” as being an arched truss that is hinged at a center point to have identical halves.  The claim does not appear to bring in any specific limitations indicated in the Specification of what a Funicular arched truss comprises.  If the intention is to bring in structural limitations similar to those present in claim 1, amendments including such language is required.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  Line 3 of claim 7 is believed should read “support halves connected at an end…”.  Line 2 of claim 8 is believed should read “hollow metal tubing funicular structures.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pomento.

Referring to claim 7:  Pomento teaches an opposing pair of half funicular arched trusses (item 20), wherein the half funicular arched trusses have two identical and hinged support halves connected an end of an upper chord by an intermediate hinge (items 36 and 37).

Referring to claim 9:  Pomento teaches all the limitations of claim 7 as noted above.  Additionally, Pomento teaches a plurality of said funicular arched trusses are connected in parallel (figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomento.

Referring to claim 8:  Pomento teaches all the limitations of claim 7 as noted above.  Pomento does not teach said opposing pair of half funicular arched trusses comprise hollow metal tubing funicular structure.  However, the Examiner gives Official Notice that it is well known in the art to make trusses out of hollow tubular structures because they are known for high strength and low weight.

Allowable Subject Matter
Claims 1-6 are allowed.

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. The new Pomento reference teaches a generic arched truss hinged in the middle as claimed in claims 7-9 and rejected above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635